Title: To Benjamin Franklin from François-César Le Tellier, Marquis de Courtanvaux, 20 April 1778
From: Courtanvaux, François-César Le Tellier, marquis de
To: Franklin, Benjamin


Ce 20. avril 1778.
Le Marquis de Courtanvaux a apris avec bien de la douleur que M. Francklin ne peut disposer que du samedy 25 du courant, qui est précisement le Jour du départ de sa maison pour une de ses terres, où il doit se rendre Lui même Lundy prochain et y passer six mois. Il prie Monsieur Francklin de recevoir ses regrets de ce contretemps qui le prive de la satisfaction qu’il auroit eue de Le posséder un instant, et d’agréer mille sincères assurances d’attachement de sa part.
 
Addressed: A Monsieur / Monsieur Francklin / Deputé des Etats Généraux / de L’amérique Septentrionale / A Passy.
